
	
		II
		112th CONGRESS
		2d Session
		S. 2844
		IN THE SENATE OF THE UNITED STATES
		
			May 8, 2012
			Mr. Schumer introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To suspend temporarily the duty on certain PCBTF with
		  corrosion inhibitor.
	
	
		1.Certain PCBTF with corrosion
			 inhibitor
			(a)In
			 generalSubchapter II of chapter 99 of the Harmonized Tariff
			 Schedule of the United States is amended by inserting in numerical sequence the
			 following new heading:
				
					
						
							
								9902.01.001-Chloro-4-(trifluoromethyl) benzene (CAS No. 98–56–6)
						containing a corrosion inhibitor stabilizer (provided for in subheading
						2903.99.08 or 3824.90.92)FreeNo changeNo changeOn or before 12/31/2015
								
							
						
					.
			(b)Effective
			 dateThe amendment made by subsection (a) applies with respect to
			 goods entered, or withdrawn from warehouse for consumption, on or after the
			 15th day after the date of the enactment of this Act.
			
